Name: Commission Regulation (EEC) No 860/89 of 31 March 1989 on the supply of various lots of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 4. 89 Official Journal of the European Communities No L 91719 COMMISSION REGULATION (EEC) No 860/89 of 31 March 1989 on the supply of various lots of white sugar as food aid Whereas given the situation on the sugar market and the special nature of the sector, the supplies should be taken from C-sugar produced outside the production quotas, as defined in Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in the sugar sector ^, as last amended by Regulation (EEC) No 2306/88 (*); whereas under that Regulation refunds and monetary compensatory amounts may not be granted on export levies and monetary compensatory amounts may not be charged on exports of C-sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organi ­ zations 520 tonnes of white sugar ; Whereas it is necessary to make these supplies in accordance * with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time-limits and conditions of supply and the procedure to be followed to determine the resultant costs ; HAS ADOPTED THIS REGULATION : Article 1 C-Sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1*86, p. 1 . (2) OJ No L 168 , 1 . 7. 1988 , p. 7. 3 OJ No L 136, 26. 5. 1987, p. 1 . ( ¦) OJ No L 204, 25 . 7. 1987, p. 1 . (*) OJ No L 177, 1 . 7 . 1981 , p . 4. ( «) OJ No L 201 , 27. 7. 1988 , p. 65. No L 91 /20 Official Journal of the European Communities 4. 4. 89 ANNEX A 1 . Operation No ('):_ 1317/88 2. Programme : 1988 3. Recipient (7) ( ¢) : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Sudan 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) (*) (") : white sugar of category 2 standard quality [Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )] meeting the requirements set out in Article 3 (3) of Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 300 tonnes 9. Number of lots : one 10. Packaging and marking ("): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms Marking on bags (at least 5 cm high): 'Sudan / 80834 / Port Sudan' 11 . Method of mobilization ( ,0) : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 (1 ) of Regulation (EEC) No 1785/81 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  . 17. Period for marking the goods available at the port of shipment : 1 . 5. 1989 to 20. 5. 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 18 . 4. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25. 4. 1989 at 12 noon (b) period for making the goods available at the port of shipment ; 10. 5. 1989 to 31 . 5. 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 1 20, bureau 7/58, 200, rue de la Loi, B-1049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (') :  4. 4. 89 Official Journal of the European Communities No L 91 /21 ANNEX B 1 . Operation No ('): 27/89 2. Programme : 1988 3. Recipient Q f12) : ICRC, 17, avenue de la Paix, CH-1211 GenÃ ¨ve ; telex 22269 CICR-CH 4. Representative of the recipient (2) : DelegaÃ §Ã £o do ComitÃ © Internacional da Cruz Vermelha  Travessa de JoÃ £o Seca n ° 14  Caixa postal 2501  Luanda  RepÃ ºblica Popular de Angola  Tel. 9 33 82 / 9 22 25  Telex 3353 CICV AN 5. Place or country of destination : Angola 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3)(*) (^ : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 ) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ . No L 246, 27. 9. 1977, p. 12) 8 . Total quantity : 20 tonnes 9. Number of lots : one 10. Packaging and marking ("): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kg Marking on bags : a red cross 10 x 10 cm followed by, in letters at least 5 cm high : 'ACÃ Ã O N ° 27/89 / AO-147 / AÃ Ã CAR / DONATIVO DA COMUNIDADE ECONÃ MICA EURO ­ PEIA / DISTRIBUIÃ Ã O GRATUITA / LOBITO' 11 . Method of mobilization (l0) : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 (1 ) of Regulation (EEC) No 1785/81 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lobito 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 5. 1989 to 20 . 5. 1989 18 . Deadline for the supply : 30. 6. 1989 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 18 . 4. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25. 4. 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10. 5 . 1989 to 31 . 5. 1989 (c) deadline for the supply : 14. 7. 1989 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*):  No L 91 /22 Official Journal of the European Communities 4. 4 . 89 ANNEX C 1 . Operation No ('): 1054/88 2. Programme : 1988 3. Recipient Q : World Food Programme, Via Cristoforo Colombo 426, I-00145 Rome ; telex : 626675 WFP I 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Sudan 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) (*) f) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 ) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 200 tonnes 9. Number of lots : one 10. Packaging and marking ("): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms. Marking on bags (at least 5 cm high) : 'ACTION No 1054/88 / SUDAN 03772200 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / PORT SUDAN' 11 . Method of mobilization (l0) : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 (1 ) of Regulation (EEC) No 1785/81 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for marking the goods available at the port of shipment stage : 1 to 20. 5. 1989 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 18. 4. 1989, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25. 4. 1989, 12 noon (b) period for making the goods available at the port of shipment : 10 to 31 . 5 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : 15 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (') : 4. 4. 89 Official Journal of the European Communities No L 91 /23 Notes : (') The operation number is to be quoted in all correspondence. (:) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels . (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annexes,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (5)The successful tenderer shall give the beneficiaries representatives at the time of delivery, a health certifi ­ cate.: (6) The successful tenderer shall give the beneficiaries' representatives at the time of delivery, a certificate of origin . 0 The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (8) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is not applicable. The rules given in Commission Regulation 2630/81 (OJ No L 258, 11 . 9 . 1981 , p. 16) apply to exportation of sugar supplied under this Regulation. (,0) The rule provided at the second indent in point (a) of Article 18 (2) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (") Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (12) Notify : SubdelegaÃ §Ã £o do ComitÃ © Internacional da Cruz Vermelha, 54, Avenida da IndependenciÃ ¡, Restinga, Lobito, Republica Popular de Angola, Tel.: 2448.